Name: Commission Regulation (EEC) No 397/89 of 16 February 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 2. 89 Official Journal of the European Communities No L 45/17 COMMISSION REGULATION (EEC) No 397/89 of 16 February 1989 fixing the amount of die subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to Regulation No 1 36/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (*), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion fates to be applied in agriculture (3), as last amended by Regulation (EEC) No 275/89 (4), HAS ADOPTED THIS REGULATION : Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 (^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out In Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 17 February 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 250/89 (*), as last amended by Regulation (EEC) No 329/89 ( ¢) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 250/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the 0 OJ No 172, 30. 9. 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 17 February 1989. 0 OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 32, 3. 2. 1989, p. 8 . O OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10. O OJ No L 30, 1 . 2. 1989, p. 33. O OJ No . L 38, 10. 2. 1989, p. 22. 0 OJ No L 266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3. 7. 1987, p. 18 . ANNEX I Aids to colza and rape seed other than 'double zero* (amounts per 100 kg) (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 45/18 17. 2. 89Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1989. For the Commission Ray MAC SHARRY Member of the Commission I Current 1st period 2nd period 3rd period 4th period 5th period \ 2 3 4 5 6 7 (') 1 . Gross aids (ECU): \ \ I  Spain 0,580 0,580 0,580 0,580 0,580 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,719 20,794 20,950 21,187 * 21,106 18,800 2. Final aids : \ I \ \ l (a) Seed harvested and processed in : I \ I  Federal Republic of Germany I I I \ (DM) 49,30 49,48 49,85 50,41 50,22 44,90  Netherlands (Fl) 55,02 55,22 55,63 56,26 56,05 50,05  BLEU (Bfrs/Lfrs) 1 000,46 1 004,08 1 011,61 1 023,05 1 019,14 907,79  France (FF) 152,07 152,58 153,73 155,51 154,88 137,93  Denmark (Dkr) 181,52 182,16 183,53 185,62 184,90 164,69  Ireland ( £ Irl) 16,914 16,971 17,098 17,296 17,226 15341  United Kingdom ( £) 13341 13384 13,484 13,641 13,584 12,032  Italy (Lit) 32 760 32 870 33070 33 356 33 218 29 334  Greece (Dr) 2 539,99 2 543,67 2 547,99 2 565,68 2 549,94 2 204,58 (b) Seed harvested in Spain ' and processed : I I II  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 180,43  in another Member State (Pta) 3 27638 3 290,17 3 310,92 3 337,93 3 326,19 3 014,49 (c) Seed harvested in Portugal and \\liIIIIIl processed : IIIlIIII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 473,15 4 486,44 4 51134 4 544,53 4 528,94 4 067,92 17. 2. 89 Official Journal of the European Communities No L 45/19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 (') 1 . Gross aids (ECU) : \  Spain 3,080 3,080 3,080 3,080 3,080 3,670  Portugal 2,500 2,500 2,500 . 2,500 2,500 2,500  Other Member States 23,219 23,294 23,450 23,687 23,606 21,300 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM)  Netherlands (Fl) 55,20 61,64 5538 61,84 55,75 62,25 * 56,31 62,88 56,12 62,66 50,80 56,67  BLEU (Bfrs/Lfrs) 1 121,17 1 124,80 1 13233 1 143,77 1 139,86 1 028,51  France (FF) 171,03 171,54 172,69 174,47 173,84 156,89  Denmark (Dkr) 203,62 204,27 205,63 207,72 207,00 186,79  Ireland ( £ Irl) 19,023 19,080 19,208 19,406 19335 17,451  United Kingdom ( £) 15,028 15,072 15,172 15329 15,271 13,719  Italy (Lit) 36 848 36 958 37158 37 444 37 306 33 422  Greece (Dr) 2 930,04 2 933,72 2 938,04 2 955,73 2 939,99 2 594,63 (b) Seed harvested in Spain and processed :  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 565,96  in another Member State (Pta) 3 661,91 3 675,70 3 696,45 3 723,46 3 711,73 3 400,03 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 943,16 4 956,45 4 981,56 5014,55 4 998,96 4537,94 C) Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 45/20 Official Journal of the European Communities 17. 2. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member. States 5,170 0,000 24,624 5,170 0,000 24,935 5,170 0,000 25380 5,170 0,000 25,460 5,170 0,000 25,460 2. Final aids : (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 58,54 65,37 1 189,02 18138 215,94 20,175 15,938 39 078 3 107,31 59,28 66,19 1 204,03 183,73 218,69 20,436 16,146 39 584 3 154,42 6032 6737 1 22532 187,13 222,63 20,814 16,450 40 268 3 211,81 60,52 67,58 1 22938 187,67 22332 20,874 16,493 40 280 3 196,22 60,52 67,58 1 22938 187,67 22332 20,874 16,493 40 280 3 196,22 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 920,88 797,28 3 969,23 797,28 4 032,01 797,28 4036,43 797,28 4 036,43 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 905,56 6730,07 0,00 6 965,41 6 788,39 0,00 7 047,78 6 868,67 0,00 7 050,29 6 871,12 0,00 7 050,29 6 871,12 3. Compensatory aids :  in Spain (Pta) 3 874,61 3 922,19 3 985,74 3 990,63 3 990,63 4. Special aid :  in Portugal (Esc) 6 730,07 6 78839 6 868,67 6 871,12 6 871,12 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a)- to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of die processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,086860 2,083810 2,080480 2,077320 2,077320 2,068160 Fl 2356410 2353720 2350720 2347630 2347630 2338220 Bfrs/Lfrs 43,729900 43,709100 43,698000 43,691299 43,691299 43,647000 FF 7,102320 7,107090 7,112880 7,118110 7,118110 7,132450 Dkr 8,106170 8,105260 8,105550 8,105850 8,105850 8,108220 £ Irl 0,780779 0,779892 0,779436 0,779480 0,779480 0,779639 £ 0,638270 0,639368 0,640467 0,641536 0,641536 . 0,645069 Lit 1 522,29 1 527,18 1 532,17 1 536,89 1 536,89 1 550,24 Dr 173,24400 174,05900 174,97200 175,95700 175,95700 180,02500 Esc 171,05200 171,49200 172,08500 172,62600 172,62600 174,64000 Pta 130,74600 131,12800 131,60600 132,04800 132,04800 13339400